Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-20-00448-CR

                                          Amber JACK,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CR13552
                             Honorable Jennifer Pena, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: October 21, 2020

DISMISSED FOR LACK OF JURISDICTION

           On May 29, 2018, appellant Amber Jack was convicted of possession of a controlled

substance and sentenced to eight years deferred adjudication community supervision. On March

20, 2019, the State filed a motion to revoke appellant’s community supervision, and on July 30,

2020, the trial court denied the State’s motion and modified the conditions of appellant’s

community supervision. On September 3, 2020, appellant filed a notice of appeal, seeking to

appeal the trial court’s order modifying the conditions of her community supervision.
                                                                                   04-20-00448-CR


        Modification of community supervision is not appealable at the time of modification. See

Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006) (“There is no legislative authority for

entertaining a direct appeal from an order modifying the conditions of community supervision.”);

Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112,

113 (Tex. App.—San Antonio 1995, no pet.). A defendant may appeal the judgment at the time

she is placed on community supervision or an order revoking her community supervision. TEX.

CODE CRIM. PROC. ANN. art. 42.12, § 23(b); Quaglia, 906 S.W.2d at 113. Here, appellant did not

timely appeal from the judgment placing her on community supervision, and the clerk’s record

does not contain an order revoking her community supervision. Because it appeared we did not

have jurisdiction over this appeal, we ordered appellant to show cause why this appeal should not

be dismissed for lack of jurisdiction. Appellant filed a response conceding the trial court’s

modification order is not an appealable order. We therefore dismiss this appeal for lack of

jurisdiction.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-